UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                 Plaintiff,

                         v.                                    No. 19-CV-2989 (KMK)

 UNITED STATES OF AMERICA, et al.,                                      ORDER

                                 Defendants.



KENNETH M. KARAS, United States District Judge:

       John Smith (“Plaintiff”) brought this Action on April 2, 2019, alleging that, while in the

custody of the Federal Bureau of Prisons (“BOP”), he suffered injuries in an automobile collision

during transport between a medical facility and a federal detention facility. (See Compl. (Dkt.

No. 2).) Plaintiff originally brought claims against the United States pursuant to the Federal Tort

Claims Act (“FTCA”) and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971). (See id.) Following a Pre-Motion Letter submitted by Defendants, the

Court set a briefing schedule for a motion to dismiss. (See Dkt. No. 26.)1

       Defendants filed a Motion To Dismiss the Complaint (the “Motion”) on January 27,

2020. (See Not. of Mot.; Defs.’ Mem. of Law in Supp. of Mot. (“Defs.’ Mem.”) (Dkt. Nos. 32–

33).) Plaintiff submitted an Opposition on March 16, 2020. (See Pl.’s Mem. in Opp’n to Mot.

(“Pl.’s Mem.”) (Dkt. No. 35).)

       In their Motion, Defendants argued in part that any Bivens claim should be dismissed

because the instant circumstances would require the Court to recognize a new kind of Bivens


       1
         “Defendants” refers to the United States of America (the “Government”), Lieutenant
Poitras (“Poitras”), Lieutenant Hunter (“Hunter”), Correctional Officer Zurida (“Zurida”), and
Correctional Officer Hoehmann (“Hoehmann”). (See Compl.)
claim, which it should not do, especially given that the FTCA already provides a remedy for

Plaintiffs’ negligence claims. (See Defs.’ Mem. 6–10.) Defendants also argued that to the extent

the Court chooses to recognize a Bivens claim for any purported indifference to serious medical

needs, it fails either on the merits of such a claim or because Defendants are entitled to qualified

immunity. (See id. at 11–14.) In the face of these arguments, Plaintiff stated in his Opposition

that he “concedes that under the Supreme Court’s holding in [Ziglar v. Abbassi, 137 S. Ct. 1843

(2017)], his Bivens claim should be dismissed.” (Pl.’s Mem. 2.) Accordingly, the Court

dismisses Plaintiff’s Bivens claim.

       Defendants also argued, because of lack of clarity regarding what incident exactly

underlies Plaintiff’s FTCA claims, that they should be dismissed for failure to state a claim. (See

Defs.’ Mem. 3–6.) In response to these arguments, Plaintiff stated that his FTCA claim pertained

to the negligence of the drivers of the vehicles leading to the collision and not the lack of

adequate medical care that he received afterwards. (See Pl.’s Mem. 2–3.) Plaintiff also argued

that he had adequately pled the existence of sufficiently serious injuries as a result of the

collision. (Id. at 4–7.) In response to Plaintiff’s Opposition, Defendants wrote a letter notifying

the Court that it wished to withdraw its pending Motion on the FTCA claims. (See Dkt. No. 37.)

       Accordingly, pursuant to the Parties’ own resolution of the issues raised in the Motion,

the Bivens claim is dismissed, and the Action may proceed on the FTCA claim, as described in

Plaintiff’s Opposition.




                                                  2
          It is hereby:

       ORDERED that the Clerk of Court terminate the pending Motion, (Dkt. No. 32);

       ORDERED that the Clerk of Court mail a copy of this Order to Plaintiff; and

       ORDERED that the Parties submit a proposed discovery and case management schedule

within 30 days of the date of this Order.

SO ORDERED.

 Dated:     April 6, 2020
            White Plains, New York

                                                        KENNETH M. KARAS
                                                       United States District Judge




                                              3
